Order of the Surrogate’s Court of Nassau county reversed on the law and the facts, without costs, and appellant’s default opened to permit her to file objections and to offer proof in support of her claim. In our opinion, the denial of the motion to open her default was an abuse of discretion. The appellant was lulled into inaction, both before and after the decree on the intermediate accounting was entered, by conferences and an anticipation of a settlement of her claim, and her default, we think, is excusable. The executors are to be protected to the extent that they have distributed assets of the estate pursuant to the will and the decree of the surrogate. Lazansky, P. J., Young, Kapper, Seudder and Tompkins, JJ., concur.